DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species, SEQ ID NO: 2 (PPV V2) in the reply filed on May 31, 2022 is acknowledged.  The traversal is on the ground(s) that search and examination of all of the groups and species can be made without serious burden.  This is not found persuasive because a search for both groups and all species claimed would not be coextensive, as evidenced by their separate classification in the art, requiring different fields of search due to recognized divergent subject matter. 
If the elected species is determined allowable, examination of additional species recited in the Markush group will be extended.
Applicant cites MPEP § 821.04, directed to discussions regarding rejoinder of process claims upon indication of an elected allowable product. Applicant requests rejoinder of the process claims upon finding that the elected product is allowable.
Applicant’s request has been fully considered. However, the instant election is not drawn to a product, but a process of making a product. In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Until the elected claims are determined allowable, restriction between product claims and process claims is deemed proper.  Applicant is advised that the product claims should be amended during prosecution to maintain either dependency on the elected process claims or to otherwise include the limitations of the elected process claims.  Failure to do so may result in a loss of the right to rejoinder.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 has been considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraphs [0107 and 0108] of the instant published application, USPgPub 2020/0345834. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Instant claim 11 depends directly on claim 6, which depends on claim 3.  Instant claim 11 recites “the vector” in line 1, which has antecedent basis to claims 2 or 1. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Is the PPV VP2 protein required to possess a structural sequence and if so, are any of the listed sequences required?
Claim 14 states in lines 5-6, in the alternative, that “the majority of preferably substantially all, proteins…”.  It cannot be determined what is intended by this nebulous phrasing. The skilled artisan would be unable to determine the metes and bounds of “the majority” and/or “substantially all” without further parameters and/or a requisite quantity for comparison.
Claim 21 identifies “the live virus” in line 1 as PRRSV. Claim 21 depends from claim 20, reciting “a live virus”. The only other virus ever referred to in the claims is the recombinant baculovirus of claim 11 expressing PCV2 ORF2. Where was PRRSV ever added as a material in the instant method to be present in claim 20?  PRRSV lacks antecedent basis.   
Regarding claim 22, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Is size exclusion chromatography the chromatographic procedure required or not?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-25 are rejected under 35 U.S.C. 102(a)(1)/(b)(1) as being anticipated by Kohler et al. (USPgPub 2011/0059126).
Kohler et al. anticipate a method of producing a recombinant immunogenic composition comprising a recombinant protein by harvesting (obtaining) a mixture comprising insect cell culture media ([paragraph 0106] a first liquid), comprising a PCV2 antigen (recombinant protein) expressed from a baculoviral vector comprising a nucleic acid encoding PCV2 in host cells, see paragraphs [0014, 0053, and 0054]. In paragraphs [0031 and 0042], Kohler et al. anticipate adding a second liquid, such as phosphate buffer, to the first liquid, several times, where the second liquid is different from the first liquid, see paragraph [0014].  Repeated washing at room temperature anticipates instant claims 12, 13, and 16, where no concentration step is performed, as evidenced in paragraphs [0181-0183, 0185] and Table 12. In paragraphs [0055, 0056, 0058, and 0059], Kohler et al. anticipate inactivating the vector by adding inactivation agent, binary ethylenimine (BEI), followed by adding a neutralizing agent, sodium thiosulfate. These teachings anticipate instant claims 1, 7, 10, 11, 15, 17, and 18. In paragraphs [0036, 0040, 0051, and 0054], Kohler et al. anticipate permitting infection of susceptible cells in culture with a vector expressing the PCV2 ORF2 recombinant, followed by recovering the PCV2 ORF2 virus-like particles from the cell culture, as required by instant claims 2 and 9. In paragraph [0042], Kohler et al. describe harvesting the PCV-2 antigen by filtration where the PCV-2 antigen is recovered from the filter retard, i.e., the filter has a pore size of 0.2 µm, larger than the recombinant protein, followed by ultrafiltration with a filter pore size of 0.8 µm that retains the antigen, anticipating instant claims 3, 6, and 14. Also see paragraphs [0127-0133, 0186, 0192, and 0196]. In paragraphs [0108 and 0191] Kohler et al. anticipate maintaining the cell culture at 27°C while the recombinant protein is expressed by the vector and recovering the protein after 7 days after vector inoculation, as required by instant claims 4 and 5. In paragraph [0050] Kohler et al. anticipate admixing the mixture comprising the inactivated vector, PCV2 antigen, inactivating and neutralizing agents with pharmaceutical acceptable carriers, diluents, and/or excipients, as required by instant claim 19. Kohler et al. teach that the instant method results in 10% reduced virucidal activity and increased immunogenicity of the harvested PCV2 ORF2 in combination with PRRSV in paragraphs [0062, 0074, 0091, 0092, and 0103] anticipating instant claims 20, 21, 24, and 25. In paragraphs [0032, 0063, 0069-0073 (for example)], Kohler et al. anticipate purifying the harvested recombinant protein by chromatography, anticipating instant claims 22 and 23.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. supra and the Geneseq db 2003 access no AAR29079 alignment with SEQ ID NO 2.
See the teachings of Kohler et al. above. Kohler et al. do not mention PPV VP2. 
The Geneseq db access no AAR29079 shares 95.5% (rounding to 96%) sequence identity with instant SEQ ID NO: 2, as required by instant claim 8.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have expressed the PPV VP2 antigen of AAR29079 from the baculovirus vector of Kohler et al. because AAR29079 specifically states that the PPV VP2 antigen is useful for protecting porcine against PPV, see the description provided with the sequence alignment. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of expressing the PPV VP2 antigen of AAR29079 from the baculovirus vector of Kohler et al. because AAR29079 expresses PPV VP2 from a baculovirus vector, see the description provided with the sequence alignment. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 10, 11, 14, 15, 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9-11, 13, 17, and 18 of U.S. Patent No. 9,561,270. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘270 is drawn to a method of producing an antigenic composition comprising a PCV2 ORF2 antigen with reduced virucidal activity by obtaining a first liquid comprising an ORF2 antigen (expressed from a viral vector), an inactivated baculovirus, a neutralizing agent, and (insect – since the vector is a baculovirus) cell culture media (a first liquid) and adding a second liquid (PBS) to the first liquid prior to harvesting and concentrating the PCV2 ORF2 antigen (claim 10 of ‘270) by filtration (claim 2 of ‘270) and chromatography (claim 11 of ‘270), anticipating instant claim 1, 2, 7, 10, 11, 14, 15, 22, and 23, and adding an adjuvant as required by instant claim 19 (see claim 13 of ‘270). Claim 9 of the method of ‘270 results in 10% reduced virucidal activity and increased immunogenicity of the harvested PCV2 ORF2 compared to an untreated mixture, anticipating instant claim 20. Claims 17 and 18 of ‘270 anticipate the addition of PRRSV, as required by instant claims 21, 23, and 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PIR_80 db 1993 access no A60006 shares 98.8% (rounding to 99%) sequence identity with instant SEQ ID NO: 2, see the sequence alignment provided. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648